Citation Nr: 1036545	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-28 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left leg, to include as secondary to a low back disability. 

2.  Entitlement to service connection for a disability of the 
bilateral hips, to include as secondary to a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the RO in St. 
Petersburg, Florida which denied the claims at issue.  

The Board remanded these claims in July 2007 and in June 2009 for 
further development.  They now return for appellate review. 

The Board notes that there has been a question as to whether 
service connection has already been established for the Veteran's 
left leg disability.  Indeed, the present October 2002 claim was 
characterized by the Veteran as a request for an increased rating 
for his "service-connected . . . [left] leg condition."  
Preliminarily, the Board finds that notwithstanding an erroneous 
notice letter which will be discussed below, a November 1973 
rating decision denied service connection for a fracture of the 
left femur.  In this regard, the November 1973 rating decision 
summary sheet reflects that residuals of a fracture of the left 
femur were not service connected ("NSC").  Moreover, in the 
body of the rating decision, the RO noted that the left leg 
disability resulted from a post-service automobile accident that 
occurred in March 1973, as shown by a June 1973 VA treatment 
record and August 1973 VA examination report.  By contrast, 
service connection was granted for a low back disability because 
the Veteran's service treatment records showed treatment for low 
back pain and the Veteran reported injuring his back in service.  
Thus, there was a distinct evidentiary basis for granting service 
connection for the Veteran's low back disability that did not 
obtain with respect to the Veteran's left leg disability.  The 
Board also notes that the Veteran has never argued that his left 
leg disability was incurred in active service.  Finally, a 
November 1973 Disability Award form (VA Form 21-6798) reflects 
that service connection had only been granted for the Veteran's 
low back disability.  In sum, it is clear that the November 1973 
rating decision denied service connection for a fracture of the 
left femur.  

About a couple of weeks after the November 1973 rating decision 
was issued, the Veteran was sent a November 1973 letter 
accompanied by an enclosed Original Disability Compensation form 
(VA Form 21-6782) which indicated that service connection had 
been established for residuals of a fracture of the left thigh 
but that this disability was found to be noncompensable.  The 
Board finds that this statement was made in error since, as 
discussed above, the actual November 1973 rating decision clearly 
denied service connection for a fracture of the left femur.  A 
September 2009 Memorandum addressed to the Board from the RO 
confirmed that this statement was made in error.  While the cover 
letter indicated that the Veteran had been awarded VA benefits 
effective June 6, 1973 (the date of the Veteran's claim), it is 
clear that this award referred to the November 1973 rating 
decision's grant of service connection for a low back disability, 
which was evaluated as 10 percent disabling, as the Veteran did 
not have any other service-connected disabilities at this time.  
The November 1973 Disability Award form further confirms that 
service connection had only been granted for the Veteran's low 
back disability.  

It is also important to note that, in light of the November 1973 
rating decision which clearly denied service connection for a 
left leg disability, the November 1973 Disability Compensation 
form, which erroneously states that service connection had been 
granted for the Veteran's left leg disability, did not itself 
serve as a rating decision that could be the basis for 
entitlement to VA benefits.  Irrespective of the error made in 
the November 1973 Disability Compensation form and its misleading 
nature, VA's denial of benefits in the November 1973 rating 
decision may not be estopped.  See McCay v. Brown, 106 F.3d 1577, 
1582 (Fed. Cir. 1997); Elsevier v. Derwinski, 1 Vet. App. 150, 
153-55 (1991) (interpreting Irwin v. Department of Veterans 
Affairs, 498 U.S. 89, 95-96 (1990); Bailey v. West, 160 F.3d 1360 
(Fed. Cir. 1998); Walker v. Brown, 8 Vet. App. 356 (1995); Lozano 
v. Derwinski, 1 Vet. App. 184, 186 (1991).  By the same token, a 
September 1980 letter sent to the Veteran requesting evidence 
showing an increase in his "service connected" left leg 
condition did not serve as a rating decision.  See id.  The 
letter's characterization of the Veteran's left leg disability as 
being service connected was likely based on the erroneous 
November 1973 letter discussed above.  Thus, the Board concludes 
that service connection has not yet been established for a 
disability of the left leg.  The Board apologizes to the Veteran 
for the understandable confusion that has been caused by the 
issuance of the erroneous November 1973 Disability Compensation 
form.  

While service connection has not yet been established for the 
Veteran's left leg disability, the Board finds that the November 
1973 rating decision is not final and that the June 1973 claim is 
still pending.  In this regard, VA law as in effect in 1973 
provided that the Veteran would be duly notified of any decision 
affecting the payment of benefits or granting relief, the reason 
for the decision made, and his appellate rights, among other 
things.  See 38 C.F.R. § 3.103(e) (1973).  At the same time, 
failure to notify the claimant of his appellate rights and the 
time limit for filing an appeal did not extend the applicable 
period for taking this action.  See 38 C.F.R. § 19.110 (1973).  
Then, as now, VA regulation provided that a notice of 
disagreement (NOD) must be filed within one year from the date of 
mailing of notification of the initial determination.  See 
38 C.F.R. § 19.118 (1973).  Otherwise, the determination became 
final.  See id.; see also 38 C.F.R. § 3.104 (1973).  Here, the 
Veteran never filed a notice of disagreement with the November 
1973 rating decision.  However, the Board finds that in not 
filing a timely NOD, the Veteran may well have detrimentally 
relied on the erroneous November 1973 Disability Compensation 
form reflecting that service connection had been granted for his 
left leg disability.  The September 1980 letter sent to the 
Veteran requesting evidence showing an increase in his "service 
connected" left leg condition, and the Veteran's October 2002 
claim for an increased rating for his "service-connected . . . 
[left] leg condition" underscores the misleading nature of the 
November 1973 notice letter.  Thus, this is not simply a case in 
which there was failure to provide notice of the Veteran's 
appellate rights.  As discussed, such an error did not extend the 
time limit for filing a timely NOD in 1973.  See 38 C.F.R. 
§ 19.110.  Rather, this is a case in which the Veteran was 
affirmatively mislead into thinking that service connection had 
been granted for his left leg disability, and therefore that 
there was no reason for appealing the November 1973 decision as 
to that issue.  As such, the Board finds that the Veteran's June 
1973 claim, on which the November 1973 rating decision was based, 
is still pending.  Accordingly, it will be reviewed on a de novo 
basis and there is no need to reopen it with the submission of 
new and material evidence.  


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether 
the Veteran's current disability of the left leg was caused or 
aggravated by his service-connected low back disability. 

2.  The evidence is at least in equipoise with respect to whether 
the Veteran's current disability of the bilateral hips was caused 
or aggravated by his service-connected low back disability. 


CONCLUSIONS OF LAW

1.  The Veteran's left leg disability is secondary to his 
service-connected low back disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2009).

2.  The Veteran's disability of the bilateral hips is secondary 
to his service-connected low back disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for a 
left leg disability and bilateral hip disability have been 
granted, as discussed below.  As such, the Board finds that any 
error related to the VCAA with respect to these claims is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II. Service Connection

The Veteran claims entitlement to service connection for a 
disability of the left leg and disabilities of the bilateral 
hips, to include as secondary to the Veteran's service-connected 
low back disability.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
elements are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may also be established on a secondary basis 
for a disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  The Court has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which is the version that favors the claimant.

At the outset, the Board notes that service connection for the 
Veteran's low back disability, including the L-2 fracture, was 
established in a November 1973 rating decision.  A November 2005 
rating decision, granting an increased rating for the Veteran's 
low back disability, confirms that the Veteran's L-2 fracture has 
been service-connected. 

The Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints pertaining to the Veteran's 
left leg or hips.  The Veteran has never argued that he sustained 
injuries to his left leg or hips during active service or 
otherwise experienced symptomatology with respect to his left leg 
or hips during active service. 

A June 1973 VA treatment record reflects that the Veteran 
sustained an injury to his left femur in an automobile accident 
that occurred in March 1973.  The Veteran separated from active 
service in July 1971 and there is no evidence that the accident 
occurred during a period of active duty for training (ACDUTRA), 
Inactive Duty for Training (INACDUTRA), or active duty in 
connection with the Veteran's reserve service.  

The March 2003 VA examination of the Veteran's spine reflects 
that the Veteran reported pain radiating down his lower 
extremities.  It was noted that the Veteran had an L-2 burst 
fracture as well as an L-4/L-5 spondylolisthesis.  After 
thoroughly examining the Veteran, the examiner opined that it was 
as likely as not that the Veteran's hip and left leg pain was 
related to his L-2 burst fracture and L4/L-5 spondylolisthesis.  

In the March 2003 VA examination of the Veteran's joints, the 
examiner noted that the Veteran was involved in a motor vehicle 
accident and sustained a comminuted left femur fracture and left 
hip fracture.  The Veteran reported that he has had pain in his 
hips and left leg since that time.  An X-ray study revealed an 
old well-healed fracture of the Veteran's left femur.  The left 
hip joint showed osteoarthritic changes.  The right hip showed no 
significant bony pathology.  The examiner stated that the 
Veteran's left hip and left thigh pain were secondary to the 
Veteran's proximal femur fracture.  However, the examiner then 
opined in his concluding remarks that it was more likely than not 
that the Veteran's bilateral hip and left leg disabilities were 
due to his L2 burst fracture and L4-L5 spondylolisthesis.  The 
Board resolves this ambiguity in the Veteran's favor and finds 
that the examiner's opinion is essentially supportive of  the 
proposition that the Veteran's bilateral hip and left leg 
disabilities are due to the Veteran's service-connected L-2 
fracture of the lumbar spine.  See 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 55.

The Board finds that the evidence is at least in equipoise with 
respect to whether the Veteran's left leg and bilateral hip 
disabilities are secondary to his service-connected low back 
disability.  In this regard, there is evidence indicating that 
the Veteran's left leg disability and bilateral hip disabilities 
are the result of his post-service automobile accident.  At the 
same time, there is also competent medical evidence reflected in 
the March 2003 VA examination reports that these disabilities are 
secondary to his service-connected low back disability.  
Accordingly, the Board finds that the Veteran is entitled to the 
benefit of the doubt as to whether his left leg and bilateral hip 
disabilities were caused or aggravated by his service-connected 
low back disability.  See 38 C.F.R. § 3.102, 3.310(a); Gilbert, 1 
Vet. App. at 55; Allen, 7 Vet. App. at 448. 

In sum, the evidence is at least in equipoise with respect to the 
Veteran's claims.  Thus, the Veteran is entitled to the benefit 
of the doubt, and service connection for a disability of the left 
leg and disabilities of the bilateral hips is granted.  See id.




ORDER

Entitlement to service connection for a disability of the left 
leg is granted.  

Entitlement to service connection for a disability of the 
bilateral hips is granted. 
 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


